EXECUTIVE EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, dated June 3, 2014 (the “Agreement”), is between GAME
PLAN HOLDINGS, INC., a Nevada corporation (the “Company”), and James Dingman
(“Executive”), an individual.

1.

POSITION AND RESPONSIBILITIES

a.

Position.   Pursuant to this Agreement, Executive shall render services to the
Company as President and Chief Executive Officer.  Executive shall report to the
Board of Directors and will have such duties, powers, and responsibilities
customary for the president and chief executive officer of a corporation of the
size, type, and nature of the Company. Executive shall apply his best efforts,
skill, knowledge, and attention to the business of the Company in the
performance of his duties to the Company.

b.

Other Activities.   Except upon the prior written consent of the Company, which
may be granted or withheld in the Company’s sole discretion, Executive will not,
while employed by the Company, (i) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that might
create a conflict of interest with the Company; or (ii) engage, directly or
indirectly, in any other business activity or revenue stream (whether or not
pursued for pecuniary advantage) presented to or identified by Executive in the
same or similar businesses to those of the Company or related to or arising from
the operations of the Company.

c.

No Conflict.   Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement, does not and will not violate
any obligations the Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

2.

COMPENSATION AND BENEFITS

a.

Base Salary.   In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an annual salary at the rate of
$120,000 per annum, less all applicable wage deductions (“Base Salary”).  The
Base Salary shall begin accruing on June 1, 2014. The Base Salary shall be paid
in accordance with the Company’s regularly established payroll practice. To the
extent Executive and the Company agree by mutual written agreement which
specifically refers to this Section 2(a) to defer any Base Salary earned within
a taxable year, this deferred compensation shall paid to Executive within two
and a half months of the end of the Company’s tax year in which the compensation
is earned. The Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated Executives and may be adjusted in the sole discretion of the Company.





-1-




--------------------------------------------------------------------------------




b.

Stock Options.  Subject to the approval of the Company’s Board of Directors,
Executive will be granted an option to purchase 2,500,000 shares of the
Company’s common stock (the “Option”). The Option will be subject to the terms
and conditions applicable to options granted under the Company’s 2013 or 2014
Stock Option Plans, as described in those plans and the applicable stock option
agreements, which Executive will be required to sign. 25% of the shares
underlying the Option (i.e., 625,000 shares) shall vest and become exercisable
on the date the Board of Directors formally approves the Option. Another 25% of
the shares underlying the Option (i.e., 625,000 shares) shall vest and become
exercisable on December 31, 2014. After December 31, 2014, the remaining shares
underlying the Option (i.e., 1,250,000) shall vest and become exercisable in
equal monthly installments (i.e., 1/28 each month) over the next 28 months, as
described in the applicable stock option agreement. The Option shall be fully
vested 36 months from the grant date. The exercise price per share will be equal
to the fair market value per share on the date the Option is granted, which
shall occur within 14 calendar days after the Company files with the United
States Securities and Exchange Commission its Annual Report on Form 10-K for the
year ended December 31, 2014. If Executive’s employment is terminated by the
Company or by Executive for any reason other than Cause (as defined below),
death, or disability, the Option shall cease vesting on the date of termination
and Executive shall have three months from the date of termination to exercise
the Option to the extent then vested and exercisable.  

c.

Bonus.   Executive may be eligible to receive a discretionary annual bonus, to
be determined in the sole and absolute discretion of the Board of Directors (the
“Board”), of up to 100% of the Base Salary, based upon the Board’s evaluation of
the performance of Executive, the Company’s operating results and such other
criteria as may be determined by the Board to be relevant. Executive’s
discretionary bonus compensation shall be considered at any time other members
of senior management receive such consideration. Executive must be employed on
the date such bonus, if any, is paid in order to be eligible for same. It is the
intent of the Company and Executive to set out in greater detail bonus
parameters and relevant performance thresholds upon profitability.  

d.

Benefits.   Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly situated employees, in
accordance with the benefit plans established by the Company and subject to the
terms, conditions, limitations and exclusions of the applicable plans, and as
may be amended from time to time in the Company’s sole discretion.  The
foregoing shall not, in any way, require the Company to establish any such
benefits or continue to maintain any such benefits.

e.

Expenses.   Upon presentation of verifiable invoices and other documentation as
may be requested by the Company, the Company shall reimburse Employee for
reasonable business expenses incurred in the performance of Employee’s duties
hereunder in accordance with the Company’s expense reimbursement guidelines.
This shall include reasonable domestic and international business travel and
accommodations suitable for the Chief Executive Officer of a similarly situated
company.





-2-




--------------------------------------------------------------------------------




f.

Vacation and Holidays.   Employee shall be entitled to 21 days of vacation per
year, in addition to standard holidays. These vacation days shall not carry over
from year to year and Executive will not be compensated for the same upon
termination due to the severance offered. If an observed holiday occurs during
Employee’s vacation, Employee’s vacation will be extended by the number of
observed holidays falling during the vacation period or an equal number of
vacation days will be carried forward for future use.  If any scheduled paid
holiday falls on a Saturday, the holiday will usually be observed on the
preceding Friday.  If a scheduled paid holiday falls on a Sunday, the following
Monday will usually be observed as the holiday.

g.

Phone, Office, Gas, Parking, and Miscellaneous.  The Company shall activate and
pay for Executive’s business mobile phone. Mobile phone invoices and statements
shall be sent directly to the Company. The Company shall also provide Executive
with a $120 monthly gas stipend. Executive will also have a reserved parking
spot in the area adjacent to its main office, wherever that may be, to be paid
for by the Company. This parking spot may be used by Company guests and other
employees when Executive is out of the office. The Company will also reserve in
its principal place of business a locked door office for Executive’s use. Upon
profitability, the Company will compensate a personal assistant of Executive’s
choosing. The assistant may be engaged prior to profitability if the Company and
Executive mutually agree such an individual is necessary.  

3.

TERM OF EMPLOYMENT

Executive’s employment shall begin on the date of this Agreement and shall
continue for a period of two and a half years, unless terminated earlier by
either party pursuant to Section 4 of this Agreement (the “Employment Term”).
 At the end of the Employment Term, this Agreement may be extended or renewed
with the mutual, written consent of the Company and the Executive in increments
of one (1) year.

4.

TERMINATION

a.

Termination by Executive.   Executive may terminate his employment with the
Company at any time for any reason or no reason, upon four (4) weeks advance
written notice.  During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder.  The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four-week notice period.  Thereafter all obligations of the Company
to the Executive shall cease.

b.

Termination by Company on Account of Cause.  Notwithstanding anything in this
Agreement to contrary, if Executive’s employment is terminated by the Company on
account of Cause (as defined below), Executive shall not receive any benefits or
compensation following the date of termination except for accrued but unpaid
salary, which shall be paid to Executive. “Cause” means (i) an intentional tort
(excluding any tort relating to a motor vehicle) which causes substantial loss,
damage, or injury to the property or reputation of the Company or its
subsidiaries; (ii) any serious crime or intentional, material act of fraud or
dishonesty against the





-3-




--------------------------------------------------------------------------------




Company, (iii) the commission of a felony that results in other than immaterial
harm to the Company’s business or the reputation of the Company or Executive,
(iv) habitual neglect of Executive’s reasonable duties (for reason other than
illness or incapacity) which is not cured within thirty (30) days after written
notice thereof by the Board to Executive, (v) the disregard of written, material
policies of the Company which causes other than immaterial loss, damage, or
injury to the property or reputation of the Company which is not cured within
ten days after written notice thereof by the Board to Executive, and (vi) any
material breach of Executive’s ongoing obligation not to disclose confidential
information.

c.

Termination by Company Unrelated to a Change in Control.  In the event that
Executive’s employment by the Company is terminated for any reason other than
Cause, death, or disability, and if Section 4(d) does not apply, Executive shall
be entitled to the following benefits:

i.

50% of Executive’s Base Salary, paid in two equal installments on the 30th and
60th days following Executive’s termination;

ii.

For a period of up to six months following Executive’s termination date,
Executive and where applicable, Executive’s spouse and eligible dependents, will
continue to be eligible to receive medical coverage under the Company’s medical
plans in accordance with the terms of the applicable plan documents; provided,
that in order to receive such continued coverage at such rates, Executive will
be required to pay the applicable premiums to the plan provider, and the Company
will reimburse the Executive within 30 days following the date such monthly
premium payment is due, an amount equal to the monthly COBRA premium payment,
less applicable tax withholdings, if any. Notwithstanding the foregoing, if
Executive obtains full-time employment during this six month period that
entitles him and his spouse and eligible dependents to medical coverage,
Executive must notify the Company and no further reimbursements will be paid.

iii.

Executive shall receive any amounts earned, accrued, or owing but not yet paid
to Executive as of the termination date, payable in a lump sum.

d.

Termination by Company Related to a Change in Control.  In the event that
Executive’s employment by the Company is terminated for any reason other than
Cause, death, or disability at the same time as, or within the six month period
following the consummation of a Change in Control (see definition below), or
within the 60 day period prior to the date of a Change in Control where the
Change in Control was under consideration at the time of Executive’s
termination, then Executive shall be entitled to the following benefits:





-4-




--------------------------------------------------------------------------------




i.

150% of Executive’s Base Salary, paid in two equal installments on the 30th and
60th day following Executive’s termination;

ii.

For a period of up to one year following Executive’s termination date, Executive
and where applicable, Executive’s spouse and eligible dependents, will continue
to be eligible to receive medical coverage under the Company’s medical plans in
accordance with the terms of the applicable plan documents; provided, that in
order to receive such continued coverage at such rates, Executive will be
required to pay the applicable premiums to the plan provider, and the Company
will reimburse the Executive within 60 days following the date such monthly
premium payment in due, an amount equal to the monthly COBRA premium payment,
less applicable tax withholdings. Notwithstanding the foregoing, if Executive
obtains full-time employment during this one year period that entitles him and
his spouse and eligible dependents to medical coverage, Executive must notify
the Company and no further reimbursements will be paid.

iii.

With respect to any outstanding Company stock options held by Executive as of
his termination date, the Company shall fully accelerate the vesting and
exercisability of such stock options, so that all such stock options shall be
fully vested and exercisable as of Executive’s termination date for the original
term of the option.

iv.

Executive shall receive any amounts earned, accrued, or owning but not yet paid
to Executive as of the termination date, payable in a lump sum.

For purposes of this Agreement, a “Change in Control”’ means either: (i) the
acquisition of the Company by another entity or individuals by means of any
transaction or series of related transactions (including without limitation, any
reorganization, merger or consolidation, liquidation, dissolution or stock
transfer), unless the Company’s stockholders of record immediately prior to such
transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least 50% of the voting power
of the surviving or acquiring entity (provided that the sale by the Company of
its securities for the purpose of raising additional funds shall not constitute
a Change of Control hereunder); (ii) a sale of all or substantially all of the
assets of the Company; (iii) a reverse merger in which the Company is the
surviving entity but the ownership interests of the Company outstanding
immediately before the merger are converted by virtue of the merger into other
property, whether in the form of securities, cash or otherwise, and in which
beneficial ownership of securities of the Company representing more than 50% of
the combined ownership interests of the Company has changed as a result of a
transaction with an unrelated party for valuable consideration; (iv) any initial
public offering of the Company or registration pursuant to the Securities
Exchange Act of 1934, as amended, of the Company’s securities representing more
than 50% of the ownership interest of the Company.  





-5-




--------------------------------------------------------------------------------




e.

Release.  Notwithstanding the foregoing, it is understood and agreed that the
Company’s agreement to provide the benefits set forth in Sections 4(c) and 4(d)
are in consideration of and in exchange for Executive’s promise to execute, upon
termination, a release and waiver, in form and substance acceptable to the
Company, releasing the Company from any and all claims and liabilities of every
nature related to Executive’s employment by the Company through Executive’s date
of termination (the “Release”).  Accordingly, if Executive refuses to sign the
Release or signs the Release but exercises his right, if any, under applicable
law to revoke the Release (or any portion thereof), the Company’s obligation to
provide the enumerated benefits will immediately terminate without further
obligation on the part of the Company.

f.

Termination By Death.   Executive’s employment shall terminate automatically
upon the Executive’s death.  The Company shall pay to Executive’s beneficiaries
or estate, as appropriate, any compensation then due and owing up through the
date of Executive’s death.  Thereafter all obligations of the Company under this
Agreement shall cease.  Nothing in this Section 4(f) shall affect any
entitlement of Executive’s heirs or devisees to the benefits of any life
insurance plan or other applicable benefits.

g.

Termination By Disability.   If Executive becomes eligible for the Company’s
long term disability benefits or if, in the sole opinion of the Company,
Executive is unable to carry out the responsibilities and functions of the
position held by Executive by reason of any physical or mental impairment for
more than ninety consecutive days or more than one hundred and twenty days in
any twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment.  The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
 Nothing in this Section 4(g) shall affect Executive’s rights under any
disability plan in which Executive is a participant.

5.

TERMINATION OBLIGATIONS

a.

Return of Property.   Executive agrees that all property (including without
limitation all electronic devices, equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) which was
furnished, created, or prepared incidentally to Executive’s employment belongs
to the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

b.

Resignation and Cooperation.   Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all officer and management
positions then held with the Company.  Following any termination of employment
and prior to the last day of Executive’s employment, Executive shall reasonably
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees.  Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company at the Company’s sole cost and expense.




-6-




--------------------------------------------------------------------------------




6.

CONFIDENTIAL INFORMATION

a.

Obligation to Maintain Confidentiality.   Executive acknowledges that the
continued success of the Company depends upon the use and protection of a large
body of confidential and proprietary information.  All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information”.  Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s prior, current or
potential business and (ii) is not generally or publicly known.  Confidential
Information includes, without specific limitation, the information, observations
and data obtained by Executive during the course of the Employment Term and his
performance under this Agreement concerning the business and affairs of the
Company, information concerning acquisition opportunities in or reasonably
related to the Company’s business or industry of which Executive is aware or
becomes aware during the Employment Term, the persons or entities that are
current, former or prospective suppliers or customers of any one or more of them
during the course of Executive’s performance under this Agreement, as well as
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, including plans
regarding planned and potential sales, financial and business plans, Executive
lists and telephone numbers, new and existing programs and services, prices and
terms, customer service, integration processes, requirements and costs of
providing service, support and equipment.  Therefore, Executive agrees that he
shall not disclose to any unauthorized person or use for his own account any of
such Confidential Information without the Company’s prior written consent,
unless and to the extent that any Confidential Information: (i) becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act or (ii) is required to be disclosed
pursuant to any applicable law or court order.  Executive agrees to deliver to
the Company at the end of the Employment Term, or at any other time the Company
may request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of the Company
(including, without limitation, all Confidential Information) that he may then
possess or have under his control.

b.

Ownership of Intellectual Property.   Executive agrees to make prompt and full
disclosure to the Company of all ideas, discoveries, trade secrets, inventions,
innovations, improvements, developments, methods of doing business, processes,
programs, designs, analyses, drawings, reports, data, software, firmware, logos
and all similar or related information (whether or not patentable and whether or
not reduced to practice) that relate to the Company’s actual or anticipated
business, research and development, or existing or future products or services
and that are conceived, developed, acquired, contributed to, made, or reduced to
practice by Executive (either solely or jointly with others) while employed by
the Company (collectively, “Work Product”).  Any copyrightable work falling
within the definition of Work Product shall be deemed a “work made for hire”
under the copyright laws of the United States, and ownership of all rights
therein shall vest in the Company.  To the extent that any Work Product is not
deemed to be a “work made for hire”, Executive hereby assigns and agrees to
assign to the Company all right, title and interest, including without
limitation, the intellectual property rights that Executive may have in and to
such Work Product.  Executive shall promptly perform all actions





-7-




--------------------------------------------------------------------------------




reasonably requested by the Manager (whether during or after the Employment
Term) to establish and confirm the Company’s ownership (including, without
limitation, providing testimony and executing assignments, consents, powers of
attorney, and other instruments).  Executive understands, however, that there is
no obligation being imposed on him to assign to the Company, any invention
falling within the definition of Work Product for which no equipment, supplies,
facility, or trade secret information of the Company was used and that was
developed entirely on his own time, unless: (i) such Work Product relates (A) to
the Company’s businesses or (B) to their actual or demonstrably anticipated
research or development, or (ii) the Work Product results from any work
performed by him for them under this Agreement.

c.

Third Party Information.   Executive understands that the Company will receive
from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Term and thereafter, and without in any way
limiting the provisions of Section 6, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company who need to know such information in connection
with their work for the Company) or use, except in connection with his work for
the Company, Third Party Information unless expressly authorized in writing by
the Manager.

d.

Use of Information of Prior Employers.   Executive represents and warrants and
covenants that Executive shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Executive acknowledges and agrees
that any violation of this provision shall be grounds for Executive’s immediate
termination and could subject Executive to substantial civil liabilities and
criminal penalties.  Executive further specifically and expressly acknowledges
that no officer or other Executive or representative of the Company has
requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

7.

NON-COMPETE, NON-SOLICITATION

a.

In further consideration of the Company’s hiring of Executive and the
compensation to be paid to Executive hereunder, Executive acknowledges that
during the course of his employment with the Company he shall become familiar
with the Company’s trade secrets and with other Confidential Information
concerning the Company and that his services shall be of special, unique and
extraordinary value to the Company, and therefore, Executive agrees that, during
the Employment Term and for one (1) year thereafter (the “Noncompete Period”),
he shall not engage in Competition anywhere in the United States unless he first
obtains the Company’s written consent (which may be given or withheld in the
Company’s sole discretion).








-8-




--------------------------------------------------------------------------------




b.

For purposes of this Agreement, the phrase, “engage in Competition” shall mean,
as it relates to the Executive, to: (i) manage, control, or render services for
any business that sells, promotes, manufactures, or otherwise distributes
nutritional, dietary, sports, or fitness supplements or products of a similar
nature (including, without limitation, if the Company, at the date of
termination of the Employment Term, is negotiating, or has entered into, an
agreement for an acquisition, joint venture or other transaction, on or prior to
such date, any new line of business, new geographic area, pursuing any
acquisition or other similar action), anywhere in the United States in which the
Company’s products are (or are expected to be, based on existing plans) directly
or through third parties marketed or sold at the date of termination of the
Employment Term (provided that Executive shall not be prohibited from owning up
to 5% of the outstanding stock of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation), or (ii) induce or attempt to induce any employee of the Company to
leave the employ of the Company, or in any way actively interfere with the
relationship between the Company and any employee thereof, or (iii) hire
directly or through another entity any person who was employed by the Company at
any time during the Noncompete Period, within twelve (12) months following the
date of termination of such person’s employment with the Company (except that
Executive is not restricted from hiring employees who respond to a general
solicitation for employment), or (iv) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company with whom Executive
had actual contact during the Employment Term to cease doing business with the
Company, or in any way interfere with the relationship between the Company and
any customer, supplier, licensee or other business relation thereof (including,
without limitation, by inducing or attempting to induce any such person or
entity to reduce the amount of business it does with the Company).

c.

During the Employment Term and at all times thereafter, Executive shall not
disparage the Company or any of their respective investors, officers, managers,
employees, agents or representatives, or any of the Company’s products or
services; provided, that the foregoing shall not prohibit Executive from making
any general competitive statements or communications about the Company or its
businesses in the ordinary course of competition after the Noncompete Period has
expired.  The Company agrees that it shall not disparage the Executive.
 Notwithstanding the foregoing, nothing in this Section 7 shall prevent
Executive or the Company from enforcing either party’s rights under this
Agreement or any other agreement to which Executive and the Company are a party,
or otherwise limit such enforcement.

d.

Executive hereby acknowledges that the enforcement of the provisions of this
Section 7 may potentially interfere with his ability to pursue employment
opportunities with some third parties.  Executive recognizes and agrees that the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and goodwill of the
Company.  Executive agrees that, due to the proprietary nature of the Company’s
businesses, the restrictions set forth in this Agreement are reasonable as to
time and scope.  Executive hereby acknowledges that he has been advised to
consult with an attorney before executing this Agreement and that he has done so
or, after careful reading and consideration, he has chosen not to do so of his
own volition.





-9-




--------------------------------------------------------------------------------




8.

ENFORCEMENT

If, at the time of enforcement of Section 6 or 7, a court or arbitrator holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area, and the covenants should be interpreted and
enforced to the maximum extent which such court deems reasonable.  Because
Executive’s services are unique and because Executive has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement, and any breach of
the terms of Section 6 or 7 would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law.  Therefore,
in the event a breach or threatened breach of this Agreement, the Company or
their successors or assigns, in addition to other rights and remedies existing
in their favor and notwithstanding Section 15 of this Agreement, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security), without having to prove damages in addition to any other remedies to
which the Company may be entitled at law or in equity.  In addition, in the
event of an alleged breach or violation by Executive of Section 7, the
Noncompete Period shall be tolled until such breach or violation has been duly
cured.  The terms of this Section shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including but not limited to the recovery of damages from Executive.

9.

NAME AND LIKENESS

Executive hereby grants to Company the right, in perpetuity and throughout the
universe, to use Executive’s name, likeness, activities, attributes and/or
biography in connection with the production, exhibition, advertising,
distribution and other exploitation of the products manufactured, distributed,
licensed or sold by the Company (the “Products”) (including, without limitation,
articles, promotional materials, television appearances and commercials,
programming and interviews) and all subsidiary and ancillary rights therein, in
perpetuity, throughout the world and in any and all media, whether now known or
hereafter devised, including, without limitation, publications, merchandising
and commercial tie-ups; provided, however, that in no event shall Executive be
depicted as using or endorsing any product or service without Executive’s prior
consent, notwithstanding the foregoing, it is understood and agreed that
Company’s use of Executive’s name, likeness, activities attributes and/or
biography in connection with any Product already in production as of the date of
this Agreement shall constitute an acceptable use of Executive’s name which
shall not require Executive’s consent.  The Company agrees to indemnify and hold
Executive harmless from any and all claims or causes of action, established or
otherwise, arising from or relating to the Company’s use of name or likeness of
Executive.  Notwithstanding the foregoing, the Company shall immediately cease
and desist use of Executive’s likeness upon Executive’s termination from
employment.  




-10-




--------------------------------------------------------------------------------




10.

AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

11.

ASSIGNMENT; BINDING EFFECT

a.

Assignment.   The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement.  This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

b.

Binding Effect.   Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, managers, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

12.

NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered:  (a)
by hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the other party.  The date of notice
shall be deemed to be the earlier of: (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail.  Executive shall be obligated to
notify the Company in writing of any change in Executive’s address.

13.

SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.




-11-




--------------------------------------------------------------------------------




14.

TAXES

All amounts paid under this Agreement (including without limitation Base Salary)
shall be paid less all applicable state and federal tax withholdings and any
other withholdings required by any applicable jurisdiction.

15.

GOVERNING LAW; DISPUTE RESOLUTION

The parties agree that any dispute, controversy or claim between Executive and
the Company based on, arising out of or relating to Executive’s employment under
this Agreement or the termination of same, including, without limitation, any
and all claims under Title VII of the Civil Rights Acts of 1964 as amended, the
Civil Rights Act of 1870, the Americans with Disabilities Act of 1990 as
amended, the Americans with Disabilities Act Amendments Act of 2008, the Age
Discrimination in Employment Act as amended, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act of 1938 as amended by the Equal Pay
Act of 1963, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Executive Retirement Income Security Act of 1974, the Civil
Rights Act of 1991, the Genetic Information Nondiscrimination Act of 2008, the
Consolidated Omnibus Budget Reconciliation Act, the U.S. Patriot Act, the
Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform and Consumer
Protection Act, the New York State Human Right Law, the New York Labor Law, the
New York City Administrative Code and any other federal, state or local civil
rights, disability, discrimination, retaliation or labor law, or any theory of
contract, criminal, arbitral or tort law, shall be settled by final and binding
arbitration in Suffolk County, Massachusetts, administered by the American
Arbitration Association (“AAA”) pursuant to the National Rules for the
Resolution of Employment Disputes of the AAA (“Rules of the AAA”). This
Agreement shall be construed in accordance with the laws of the Commonwealth of
Massachusetts without reference to the conflict of laws provisions thereof, and
judgment upon any resulting arbitration award may be entered in any court of
competent jurisdiction.

16.

INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular and references to the masculine pronoun shall include the feminine and
the neuter, and the singular shall include the plural.  This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party hereto because that party drafted or caused that party’s legal
representative to draft any of its provisions.







-12-




--------------------------------------------------------------------------------




17.

OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
Agreement (other than Section 1) shall survive the termination of employment and
the termination of this Agreement in accordance with their terms.

18.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

19.

AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of its obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

20.

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement of the Company and Executive
relating to the subject matter hereof and supersedes all prior oral and written
understandings and agreements relating to such subject matter.  To the extent
that the practices, policies or procedures of the Company, now or in the future,
apply to Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.

21.

RIGHT TO RENEGOTIATE.

At any point during the Employment Term after December 31, 2014, Employee may
renegotiate this Agreement with the Board or seek an extension. While the Board
is under no formal obligation to provide a new agreement or extension, it will
engage in good faith negotiations with Employee after a proposal has been
presented. The Board may consider Employee’s performance, the Company’s
operating results, employment terms of similarly situated employees and
professionals, and any other relevant factors it deems appropriate.

22.

EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.





-13-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

GAME PLAN HOLDINGS, INC.

By: /s/ Alexander Karos

Alexander Karsos,

its Chief Financial Officer

EXECUTIVE:

/s/ James Dingman

James Dingman, an individual





































































































-14-


